DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3. 	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over 
Taneja et al (US 10,038,667 B2) in view of Billman (US 8,718,710 B2).
 	Regarding claims 1, 14, 27 and 30, Taneja teaches a method for wireless communications (see Fig.2 and Fig.3), comprising: 
is on), 
 	identifying an absence of a subscriber identity module (SIM) profile for communications with a wireless network (see Abstract, column 1, lines 55-63 and column 2, lines 10-23, “a new user without a subscriber identity module (SIM) card”.  Note that “without the SIM card” reads on “an absence of SIM profile” because the “SIM profile” is stored in the SIM card), 
 	determining a provider-specific configuration for communications with the wireless network (see column 5, lines 45-47, “A temporary session is made available to the user for a fixed time frame, as predefined by the service provider”), 
 	generating a set of SIM configuration parameters for a registration procedure with the wireless network based at least in part on identifying the absence of the SIM profile and the provider-specific configuration (see column 2, lines 37-39 and Taneja’s claim 6, “a set of authentication parameters are generated using the captive session initiation parameters”, and see Abstract, column 1, line 64 to column 2, line 23, “registration”, “without SIM”, “profile”, “parameter”.  Note that “without the SIM card” reads on “an absence of SIM profile” because the “SIM profile” is stored in the SIM card.  In addition, see Applicant’s Specification, [0123] and Applicant’s claims 10 and 23, where Applicant discloses “the set of SIM configuration parameters includes subscriber identifier, administrative data, an access control class, location area information, a location update status, a temporary subscriber identity, a globally unique temporary identifier, a last visited network and tracking area, an attach/detach completion status, a hash function to be used for a security context, a SIM service table, or a combination thereof”), and 
 	performing the registration procedure with the wireless network using the set of SIM configuration parameters (see Abstract, column 1, line 64 to column 2, line 23 and column 3, line 60 to column 4, line 14, “registration”, “SIM”, “parameter”.  In addition, see Applicant’s Specification, [0123] and Applicant’s claims 10 and 23, where Applicant discloses “the set of SIM configuration parameters includes subscriber identifier, administrative data, an access control class, location area information, a location update status, a temporary subscriber identity, a globally unique temporary identifier, a last visited network and tracking area, an attach/detach completion status, a hash function to be used for a security context, a SIM service table, or a combination thereof”).
 	Taneja does not specifically disclose identifying an absence of a subscriber identity module (SIM) profile for communications with a wireless network while the UE has a SIM card configured to connect the UE to the wireless network.
 	Billman teaches identifying an absence of a subscriber identity module (SIM) profile for communications with a wireless network while the UE has a SIM card configured to connect the UE to the wireless network (see column 1, lines 38-41, “That means that when a SIM card is connected to the network, OTA operations will fail since the OTA platform will reject requests from the SIM card due to missing card information”.  In this case, Billman’s “due to missing card information” reads on Applicant’s “identifying an absence of a subscriber identity module (SIM) profile” and Billman’s “when a SIM card is connected to the network” reads on Applicant’s “while the UE has a SIM card configured to connect the UE to the wireless network”).

	Regarding claims 2, 15 and 28, Taneja further teaches locating a data file stored in memory of the wireless device containing the set of SIM configuration parameters (see Abstract, column 1, lines 36-41, column 2, lines 10-23, “storing”, “parameter”), wherein the set of SIM configuration parameters is generated based at least in part on the data file (see column 2, lines 37-39 and Taneja’s claim 6, “a set of authentication parameters are generated using the captive session initiation parameters”).  
 	Regarding claims 3 and 16, Taneja further teaches caching the set of SIM configuration parameters in a buffer of the wireless device (see Abstract, column 1, lines 36-41, column 2, lines 10-23, “storing”, “parameter”), wherein the registration procedure is performed using the cached set of SIM configuration parameters (see Abstract, column 1, line 64 to column 2, line 23 and column 3, line 60 to column 4, line 14, “registration”, “SIM”, “parameter”).  
 	Regarding claims 4, 17 and 29, Taneja further teaches receiving signaling comprising an indication of one or more parameters of the provider-specific configuration, wherein the provider-specific configuration is determined based at least in part on the received indication (see Abstract, column 1, line 64 to column 2, line 23 and column 3, line 60 to column 4, line 14, “parameter”).  
 	Regarding claims 5 and 18, Taneja further teaches determining the provider-specific configuration based at least in part on an indication of one or more parameters parameter”).  
 	Regarding claims 6 and 19, Taneja further teaches the indication of the one or more parameters of the provider-specific configuration preconfigured for the wireless device is based at least in part on one or more of master files, dedicated files, and elementary files preconfigured for the wireless device (see column 1, lines 53-59, “The SIM is also used to store subscriber-specific information, such as the international mobile station identity (IMSI) and an authentication key. The SIM comprises a non-volatile memory hereinafter referred as first time user request module which stores, but not limited to, the following information (registration parameters)--registration-IMSI (R-IMSI), Authentication algorithm A3, Cipher key generation algorithm A8 and Stream cipher Algorithm A5, GSM Hyper frame number”).  
 	Regarding claims 7 and 20, Taneja further teaches the indication of the one or more parameters of the provider-specific configuration preconfigured for the wireless device is based at least in part on an integrated circuit card identifier for the wireless device (see Abstract, column 1, line 64 to column 2, line 23 and column 3, line 60 to column 4, line 14, “parameter”, “card”, column 3, lines 46-47, “physical card”).  
 	Regarding claims 8 and 21, Taneja further teaches generating a globally unique temporary identifier based at least in part on the SIM configuration parameters, wherein the registration procedure is performed using the globally unique temporary identifier (see Abstract, column 1, line 64 to column 2, line 23 and column 3, line 60 to column 4, temporary”).  
 	Regarding claims 9 and 22, Taneja further teaches the globally unique temporary identifier comprises a mobility management entity identifier and a temporary subscriber identifier (see Abstract, column 1, line 64 to column 2, line 23 and column 3, line 60 to column 4, line 14, column 4, lines 50-54, column 4, lines 62-67, column 5, lines 16-31, “temporary”).  
	Regarding claims 10 and 23, Taneja further teaches the set of SIM configuration parameters comprises a subscriber identifier, administrative data, an access control class, location area information, a location update status, a temporary subscriber identity, a globally unique temporary identifier, a last visited network and tracking area, an attach/detach completion status, a hash function to be used for a security context, a SIM service table, or a combination thereof (see Abstract, Taneja’s claim 1 and column 5, lines 17-31, “the temporary user profile information comprising of, but not limited to RAND, R-IMSI/S-IMSI, and TKi in the user profile module to enable user registration”).  
 	Regarding claims 11 and 24, Taneja further teaches the registration procedure is performed according to a set of service capabilities, the set of service capabilities based at least in part on the set of SIM configuration parameters (see column 5, lines 59-63, “…can now use network of the service provider”, “…can select a default network in case of multiple profiles”).  
 	Regarding claims 12 and 25, Taneja further teaches the wireless device is configured with a software capability to identify, upon powering on the communication component, the absence of the SIM profile for communications with the wireless at least in part on the capability (see column 5, lines 59-63, “…can now use network of the service provider”, “…can select a default network in case of multiple profiles”).  
 	Regarding claims 13 and 26, Taneja further teaches powering on the communication component of the wireless device comprises powering on a radio component for communications using a first type of radio access technologies (see Fig.3, the display 320 is on).  

 Response to Arguments
4. 	Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



Nghi H. Ly
/NGHI H LY/
Primary Examiner, Art Unit 2642